                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 DAVARIUS LAVALLE RIGGINS,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 19-cv-1059-jdp
 JUDGE DAVID HYLAND, et al.,

        Defendants.


       Plaintiff Davarius Lavalle Riggins has filed a proposed civil complaint and requested

leave to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed

without prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 19, 2020. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Davarius Lavalle Riggins may have until February 19,

2020 to submit a trust fund account statement for the period beginning approximately June

30, 2019 and ending approximately December 30, 2019. If, by February 19, 2020, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action
voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 22nd day of January, 2020.

                                       BY THE COURT:

                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
